Citation Nr: 0726508	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
service-connected post-operative residuals of a right ankle 
sprain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from January 1973 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected 
post-operative residuals of a right ankle sprain.  

In a statement received at the RO in March 2006, the veteran 
raised the issue of entitlement to a temporary total 
convalescent rating pursuant to 38 C.F.R. § 4.30 for his 
right lower extremity disability.  In addition to the 
service-connected right ankle disability (which is evaluated 
as 10% disabling), service connection is currently in effect 
for status post-operative arthroscopic lateral meniscectomy 
of the right knee (which is also rated as 10% disabling).  
Additionally, in an August 2006 statement, the veteran raised 
the issues of entitlement to increased ratings for the 
service-connected status post-operative arthroscopic lateral 
meniscectomy of the right knee (10%), service-connected 
status post partial meniscectomy to include lateral joint 
line pain of the left knee (10%), and service-connected 
chronic low back strain with degenerative changes (10%).  
Also in the August 2006 document, the veteran raised the 
issues of entitlement to service connection for a left ankle 
disability, a stomach disorder, and a disability manifested 
by shortness of breath.  He maintains that these three 
conditions are secondary to his service-connected right ankle 
and bilateral knee disabilities.  

In January 2007, the RO issued a VCAA notification letter 
with regard to the veteran's temporary 100% convalescence and 
secondary service connection claims.  (In that document, the 
RO informed the veteran of the evidence necessary to support 
his temporary 100% convalescence claim but failed to notify 
him of the evidence needed to support his secondary service 
connection claims).  In any event, the RO has not adjudicated 
the additional claims raised by the veteran in his March 2006 
and August 2006 statements.  These issues are, therefore, 
referred to the RO for appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was received at the RO in April 2005, the veteran, in 
pertinent part, asserts that an increased rating is warranted 
for his service-connected right ankle disability because this 
disorder has increased in severity.  In particular, he 
describes severe pain, swelling, and limitation of motion of 
his right ankle.  Also in this document, he indicates his 
desire to present testimony at a hearing before a Member of 
the Board (e.g., Veterans Law Judge (VLJ)) at the RO.  

Thereafter, in an Appeal Certification Worksheet, the RO 
acknowledged that the veteran requested a hearing before a 
VLJ and that, based on this request, the agency had placed 
his case on the travel board docket.  In a subsequent VA 
Form 8, Certification Of Appeal, dated in April 2007, 
however, the RO stated that the veteran had not requested a 
hearing.  

In any event, the fact remains that, in April 2005, the 
veteran requested a hearing before a VLJ at the RO.  In 
correspondence received in August 2007, the veteran 
reitierated his desire to present testimony at a hearing 
before the Board and noted that his request had not been 
addressed by the RO.  Because the Board may not proceed with 
an adjudication of the issue on appeal without affording the 
veteran an opportunity to present testimony at his requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2006).  



Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken, in 
accordance with the veteran's request, to 
schedule him for a Travel Board hearing 
before a VLJ at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


